Citation Nr: 0822585	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1976 
to September 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Evidence received since a March 1994 decision denying 
service connection for left knee and low back disorders is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate these claims.  

2.  The veteran did not engage in combat against enemy forces 
and does not have PTSD as a result of any other incident that 
occurred during his military service.


CONCLUSIONS OF LAW

1.  The March 1994 decision denying service connection for 
left knee and low back disorders is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2007).   

2.  New and material evidence has not been received since 
that March 1994 rating decision to reopen these claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran does not have PTSD as a result of disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.3304 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in April 
2004 and January 2008, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that first VCAA notice letter prior to 
initially adjudicating the veteran's claims in May 2004 - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  A more recent March 2006 
letter also informed him that downstream disability ratings 
and effective dates will be assigned if his claims for 
service connection are eventually granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And the 
even more recent January 2008 VCAA notice letter informed him 
of what constituted new and material evidence to reopen the 
previously denied claims concerning his left knee and low 
back disorders.  He was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reasons why his claims were denied.  He 
was informed that his claims were denied because there was no 
evidence linking his claimed conditions to his military 
service.  Therefore, he has received the type of VCAA notice 
explained in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
insofar as apprising him of the specific reasons his claims 
were previously denied so he would have the opportunity to 
respond by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.

Of equal or even greater significance, since providing the 
veteran the additional VCAA notice in March 2006 and January 
2008, the RO has gone back and readjudicated his claims in 
the March 2008 supplemental statement of the case (SSOC).  
This is important to note because the Federal Circuit Court 
has held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, Social Security Administration (SSA) records, and 
the reports of his VA compensation examinations.  It also 
deserves mentioning that, in response to a VCAA letter, he 
indicated in March 2006 that he had no other information or 
evidence to submit.  So as there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

With regards to the veteran's PTSD claim, the Board realizes 
an etiological opinion has not been obtained.  However, the 
Board finds that the evidence, discussed below, which 
indicates his alleged stressor cannot be corroborated, 
necessarily warrants concluding that a remand for an 
examination and/or opinion is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Whether there is New and Material Evidence to Reopen the 
Previously denied Claims for Service Connection for Left Knee 
and Low Back Disorders

In March 1994, the RO denied the veteran's claims for service 
connection for left knee and low back disorders.  He did not 
appeal that decision, so it is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2007).  This, in turn, means there must be new and 
material evidence since that decision to reopen these claims 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since that March 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to claims, as here, which have been denied but not 
appealed, VA must reopen the claims and review their former 
disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen these claims in July 
2003.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the March 1994 denial consists of VA 
and private treatment records, SSA records, the reports of VA 
mental disorders examinations, and records from the veteran's 
worker's compensation claims.

With the exception of some duplicate records from Dr. T. B., 
a private physician who treated the veteran in the early 
1990s, all of this evidence is new in that it has not been 
submitted to VA before for consideration.  However, this 
evidence is not also material because it does not suggest a 
link between the veteran's current left knee and low back 
disabilities and injuries documented in his SMRs.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998) and 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

The private medical records, including the more recent 
records from Dr. T. B., show the veteran hurt his left knee 
and low back in March 2001 at his civilian job.  Indeed, his 
injuries were sufficiently severe that he pursued a worker's 
compensation claim.  The medical records show treatment for 
the residuals of that at-work injury, but do not provide an 
etiological link between his claimed disabilities and his 
military service - including any injury he may have earlier 
sustained while in the military.  See Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).

And in written and other statements from the veteran and his 
representative, they merely reiterate arguments made before 
the RO denied the claims in March 1994, so their statements 
are not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the petition to reopen the 
claims must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

PTSD Claim

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans); Cohen v. Brown, 10 Vet. App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147.  And 
this evidence cannot consist solely of an after-the-fact 
medical nexus opinion to establish the alleged stressor's 
occurrence.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran served during peacetime, from 1976 to 1980, and 
there is no evidence that he engaged in combat.  His alleged 
stressors are not combat related, and he is not so asserting.  
He listed his stressors as (1) being beaten at boot camp; 
(2) being scheduled to fly on a helicopter flight that 
crashed, killing all aboard after he was removed from the 
roster; (3) assaulting a chief petty officer and two other 
men, and being sentenced to time in the brig as punishment; 
(4) witnessing a fellow soldier shot in the arm during a 
training exercise; (5) being in a car accident with other 
recruits; and (6) being punished by his drill instructor.  

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim, including for PTSD, is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least establish the veteran has 
it).  The veteran was diagnosed with PTSD in 2002.  So the 
more determinative issue is whether this condition is 
attributable to his military service - and, in particular, 
to an objectively confirmed stressor.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The RO made several attempts to obtain enough information 
about the veteran's alleged stressors to independently 
corroborate them.  The RO sent him a PTSD questionnaire in 
March 2004.  He returned it to the RO in April 2004.  He 
listed his stressors but did not provide names of the parties 
involved, dates, or places where the alleged events occurred.  
In the June 2005 statement of the case (SOC), the RO 
explained that more specific information regarding names, 
dates, and places was required to corroborate his stressors.  
In July 2006, he submitted a duplicate copy of his April 2004 
PTSD questionnaire.  In an August 2007 statement, he 
described two of his stressors but did not provide any 
additional information regarding names, dates, or places.  In 
a January 2008 VCAA follow-up letter, the RO informed him of 
what exactly was needed to corroborate his alleged stressors.  
He did not respond to that letter.  In March 2008, the RO 
made a formal finding that there was a lack of information 
required to corroborate his claimed stressors.  The March 
2008 memorandum containing this finding was signed by the 
RO's U.S. Army & Joint Services Records Research Center 
(JSRRC) Coordinator.  



In the absence of a corroborated non-combat-related stressor 
that is medically linked to the diagnosis of PTSD, the 
veteran's claim cannot be granted.  For these reasons and 
bases, the preponderance of the evidence is against his claim 
- in turn meaning there is no reasonable doubt to resolve in 
his favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
left knee disorder is denied.  

The petition to reopen the claim for service connection for a 
low back disorder also is denied.  

The claim for service connection for PTSD is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


